     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 1 of 15 Page ID #:12



 1   TRACY L. WILKISON                                                       FILED
                                                                   CLERK, U.S. DISTRICT COURT
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney                                 08/13/2021
 3   Chief, Criminal Division                                    CENTRAL DISTRICT OF CALIFORNIA
     ANDREW BROWN (Cal. Bar No. 172009)                                    JBB
                                                                   BY: ___________________ DEPUTY

 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0102
 7        Facsimile: (213) 894-6269
          E-mail:    andrew.brown@usdoj.gov
 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                          UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              No. CR 2:21-cr-00368-SB-1

13             Plaintiff,                   PLEA AGREEMENT FOR DEFENDANT
                                            ARMAN GRIGORYAN
14                  v.

15   ARMAN GRIGORYAN,

16             Defendant.

17

18        1.   This constitutes the plea agreement between ARMAN
19   GRIGORYAN (“defendant”), and the United States Attorney’s Office for
20   the Central District of California (the “USAO”) in the above-
21   captioned case.     This agreement is limited to the USAO and cannot
22   bind any other federal, state, local, or foreign prosecuting,
23   enforcement, administrative, or regulatory authorities.
24                            DEFENDANT’S OBLIGATIONS
25        2.   Defendant agrees to:
26             a)      At the earliest opportunity requested by the USAO and
27   provided by the Court, appear and plead guilty to Count One of the
28

                                           1
     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 2 of 15 Page ID #:13



 1   information, which charges defendant with Conspiracy to Commit Bank

 2   Fraud, in violation of 18 U.S.C. § 1349.

 3             b)    Not contest facts agreed to in this agreement.

 4             c)    Abide by all agreements regarding sentencing

 5   contained in this agreement.

 6             d)    Appear for all court appearances, surrender as

 7   ordered for service of sentence, obey all conditions of any bond,

 8   and obey any other ongoing court order in this matter.

 9             e)    Not commit any crime; however, offenses that would be

10   excluded for sentencing purposes under United States Sentencing

11   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are

12   not within the scope of this agreement.

13             f)    Be truthful at all times with Pretrial Services, the

14   United States Probation Office, and the Court.

15             g)    Pay the applicable special assessment at or before

16   the time of sentencing unless defendant lacks the ability to pay and

17   prior to sentencing submits a completed financial statement on a

18   form to be provided by the USAO.

19             h)    Not bring a post-conviction collateral attack on the

20   conviction or sentence except a post-conviction collateral attack

21   based on a claim of ineffective assistance of counsel.

22             i)    Not move to withdraw defendant's guilty plea.

23             j)    Not file a notice of appeal, unless the term of

24   imprisonment imposed exceeds ten years.

25             k)    Not oppose the government’s request that defendant’s

26   supervised release include the following suspicionless search

27   conditions:

28

                                           2
     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 3 of 15 Page ID #:14



 1        Defendant shall submit defendant’s person and any
          property, residence, vehicle, papers, computer, other
 2        electronic communication or data storage devices or media,
          and effects to search and seizure at any time of the day
 3        or night by any law enforcement or probation officer, with
          or without a warrant, and with or without cause.
 4
          If stopped or questioned by a law enforcement officer for
 5        any reason, defendant shall notify that officer that
          defendant is on federal supervised release and subject to
 6        search with or without cause.
 7
                 l)   Fill out and deliver to the USAO a completed
 8
     financial statement listing defendant’s assets on a form provided by
 9
     the USAO.
10
                               THE USAO’S OBLIGATIONS
11
          3.     The USAO agrees to:
12
                 a)   Not contest facts agreed to in this agreement.
13
                 b)   At the time of sentencing, move to dismiss the
14
     remaining counts of the information as against defendant.          Defendant
15
     understands, however, that at the time of sentencing the Court may
16
     consider any dismissed charges in determining the applicable
17
     Sentencing Guidelines range, the propriety and extent of any
18
     departure from that range, and the sentence to be imposed.
19
                               NATURE OF THE OFFENSE
20
          4.     Defendant understands that for defendant to be guilty of
21
     conspiracy to commit bank fraud, in violation of Title 18, United
22
     States Code, Section 1349, the following must be true:          First,
23
     during the time period alleged in the information there was an
24
     agreement between two or more persons to commit bank fraud; Second,
25
     defendant became a member of the conspiracy knowing of its object
26
     and intending to help accomplish it.       The elements of bank fraud, in
27
     turn, are as follows:    First, defendant knowingly carried out a
28

                                           3
     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 4 of 15 Page ID #:15



 1   scheme or plan to obtain money or property from a financial

 2   institution by making false statements or promises; Second,

 3   defendant knew that the statements or promises were false; Third,

 4   the statements or promises were material, that is, they had a

 5   natural tendency to influence, or were capable of influencing, a

 6   financial institution to part with money or property; Fourth, the

 7   defendant acted with the intent to defraud; and Fifth, the financial

 8   institution was federally insured.

 9                            PENALTIES AND RESTITUION

10        5.   Defendant understands that the statutory maximum sentence

11   that the Court can impose for a violation of Title 18, United States

12   Code, Sections 1349, 1344, is: 30 years imprisonment; a five-year

13   period of supervised release; a fine of $1,000,000, or twice the

14   gross gain or loss, whichever is greatest; and a mandatory special

15   assessment of $100.

16        6.   Defendant understands that supervised release is a period

17   of time following imprisonment during which defendant will be

18   subject to various restrictions and requirements.         Defendant

19   understands that if defendant violates one or more of the conditions

20   of any supervised release imposed, defendant may be returned to

21   prison for all or part of the term of supervised release authorized

22   by statute for the offense that resulted in the term of supervised

23   release, which could result in defendant serving a total term of

24   imprisonment greater than the statutory maximum stated above.

25        7.   Defendant understands that, by pleading guilty, defendant

26   may be giving up valuable government benefits and valuable civic

27   rights, such as the right to vote, the right to possess a firearm,

28   the right to hold office, and the right to serve on a jury.

                                           4
     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 5 of 15 Page ID #:16



 1   Defendant understands that once the court accepts defendant’s guilty

 2   plea, it will be a federal felony for defendant to possess a firearm

 3   or ammunition.   Defendant understands that the conviction in this

 4   case may also subject defendant to various other collateral

 5   consequences, including but not limited to revocation of probation,

 6   parole, or supervised release in another case and suspension or

 7   revocation of a professional license.       Defendant understands that

 8   unanticipated collateral consequences will not serve as grounds to

 9   withdraw defendant’s guilty plea.

10        8.   Defendant understands that defendant will be required to

11   pay full restitution to the victims of the offense to which

12   defendant is pleading guilty.      Defendant agrees that, in return for

13   the USAO’s compliance with its obligations under this agreement, the

14   Court may order restitution to persons other than the victims of the

15   offenses to which defendant is pleading guilty and in amounts

16   greater than those alleged in the count to which defendant is

17   pleading guilty.    In particular, defendant agrees that the Court may

18   order restitution to any victim of any of the following for any

19   losses suffered by that victim as a result: (a) any relevant

20   conduct, as defined in U.S.S.G. § 1B1.3, in connection with the

21   offenses to which defendant is pleading guilty; and (b) any counts

22   dismissed and charges not prosecuted pursuant to this agreement as

23   well as all relevant conduct, as defined in U.S.S.G. § 1B1.3, in

24   connection with those counts and charges.        The parties agree that

25   the applicable amount of restitution is at least $2,870,259.

26                                  FACTUAL BASIS

27        9.   Defendant admits that defendant is, in fact, guilty of the

28   offenses to which defendant is agreeing to plead guilty.          Defendant

                                           5
     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 6 of 15 Page ID #:17



 1   and the USAO agree to the statement of facts provided below and

 2   agree that this statement of facts is sufficient to support a plea

 3   of guilty to the charges described in this agreement and to

 4   establish the Sentencing Guidelines factors set forth below but is

 5   not meant to be a complete recitation of all facts relevant to the

 6   underlying criminal conduct or all facts known to either party that

 7   relate to that conduct.

 8        Beginning in 2020, and continuing through September 28, 2020,
          there was an agreement between two or more persons to commit
 9
          bank fraud. Defendant became a member of that conspiracy
10        knowing of its object and intending to help accomplish it. In
          furtherance of the conspiracy, defendant and his co-
11        conspirators obtained the identifying information of others,
          and used those identities to apply through banks for CARES Act
12        relief funds for businesses that did not, in fact, exist,
          falsely claiming the businesses had large payrolls. After he
13        received the CARES Act loans, defendant transferred the funds
14        to his co-conspirators by writing checks and wiring funds to
          other bank accounts of sham businesses they controlled.
15        Defendant used the identity of Nigora Abdurakhimova to obtain a
          PPP Loan through Bank of America of $879,852 for the non-
16        existent business European Cabinets Direct by submitting
          counterfeit tax documents. Also in furtherance of the
17        conspiracy, defendant applied for unemployment benefits in the
18        names of the identities he acquired, and used Bank of America-
          issued debit cards to withdraw those benefits in cash. Bank of
19        America is a federally-insured financial institution. The
          actual losses defendant caused through this conspiracy are at
20        least $2,870,259.
21                               SENTENCING FACTORS

22        10.   Defendant understands that in determining defendant’s

23   sentence the Court is required to calculate the applicable

24   Sentencing Guidelines range and to consider that range, possible

25   departures under the Sentencing Guidelines, and the other sentencing

26   factors set forth in 18 U.S.C. § 3553(a).        Defendant understands

27   that the Sentencing Guidelines are advisory only, that defendant

28   cannot have any expectation of receiving a sentence within the

                                           6
     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 7 of 15 Page ID #:18



 1   calculated Sentencing Guidelines range, and that after considering

 2   the Sentencing Guidelines and the other § 3553(a) factors, the Court

 3   will be free to exercise its discretion to impose any sentence it

 4   finds appropriate up to the maximum set by statute for the crimes of

 5   conviction.

 6        11.   Defendant and the USAO agree to the following applicable

 7   Sentencing Guidelines factors:

 8        Base Offense Level:            7       U.S.S.G. § 2B1.1(a)(1)

 9        Loss over $1.5MM:            +16       U.S.S.G. § 2B1.1(b)(1)

10   Defendant and the USAO reserve the right to argue that additional

11   specific offense characteristics, adjustments, and departures under

12   the Sentencing Guidelines are appropriate.

13        12.   Defendant understands that there is no agreement as to

14   defendant’s criminal history score or category.

15        13.   Defendant and the USAO reserve the right to argue for a

16   sentence outside the sentencing range established by the Sentencing

17   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

18   (a)(2), (a)(3), (a)(6), and (a)(7).

19                        WAIVER OF CONSTITUTIONAL RIGHTS

20        14.   Defendant understands that by pleading guilty, defendant

21   gives up the following rights:

22              a)   The right to persist in a plea of not guilty.

23              b)   The right to a speedy and public trial by jury.

24              c)   The right to be represented by counsel – and if

25   necessary have the court appoint counsel - at trial.          Defendant

26   understands, however, that, defendant retains the right to be

27   represented by counsel – and if necessary have the court appoint

28   counsel – at every other stage of the proceeding.

                                             7
     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 8 of 15 Page ID #:19



 1              d)     The right to be presumed innocent and to have the

 2   burden of proof placed on the government to prove defendant guilty

 3   beyond a reasonable doubt.

 4              e)     The right to confront and cross-examine witnesses

 5   against defendant.

 6              f)     The right to testify and to present evidence in

 7   opposition to the charges, including the right to compel the

 8   attendance of witnesses to testify.

 9              g)     The right not to be compelled to testify, and, if

10   defendant chose not to testify or present evidence, to have that

11   choice not be used against defendant.

12              h)     Any and all rights to pursue any affirmative

13   defenses, Fourth Amendment or Fifth Amendment claims, and other

14   pretrial motions that have been filed or could be filed.

15                           LIMITED WAIVER OF DISCOVERY

16        15.   In exchange for the government's obligations under this

17   agreement, defendant gives up any right he may have had to review

18   any additional discovery.

19                         WAIVER OF APPEAL OF CONVICTION

20        16.   Defendant understands that, with the exception of an

21   appeal based on a claim that defendant’s guilty pleas were

22   involuntary, by pleading guilty defendant is waiving and giving up

23   any right to appeal defendant’s convictions on the offenses to which

24   defendant is pleading guilty.

25                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

26        17.   Defendant agrees that, provided the Court imposes a term

27   of imprisonment of no more than ten years, defendant gives up the

28   right to appeal all of the following: (a) the procedures and

                                           8
     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 9 of 15 Page ID #:20



 1   calculations used to determine and impose any portion of the

 2   sentence; (b) the term of imprisonment imposed by the Court; (c) the

 3   fine imposed by the court, provided it is within the statutory

 4   maximum; (d) the term of probation or supervised release imposed by

 5   the Court, provided it is within the statutory maximum; (e) the

 6   amount and terms of any restitution order, provided it requires

 7   payment of no more than $10,000,000; and (f) the conditions of

 8   probation or supervised release imposed by the Court.

 9        18.    Defendant also gives up any right to bring a post-

10   conviction collateral attack on the convictions or sentence,

11   including any order of restitution, except a post-conviction

12   collateral attack based on a claim of ineffective assistance of

13   counsel, a claim of newly discovered evidence, or an explicitly

14   retroactive change in the applicable Sentencing Guidelines,

15   sentencing statutes, or statutes of conviction.

16        19.    The USAO gives up its right to appeal any portion of the

17   sentence.

18                     RESULT OF WITHDRAWAL OF GUILTY PLEA

19        20.    Defendant agrees that if, after entering a guilty plea

20   pursuant to this agreement, defendant seeks to withdraw and succeeds

21   in withdrawing defendant’s guilty plea on any basis other than a

22   claim and finding that entry into this plea agreement was

23   involuntary, then (a) the USAO will be relieved of all of its

24   obligations under this agreement; and (b) should the USAO choose to

25   pursue any charge that was either dismissed or not filed as a result

26   of this agreement, then (i) any applicable statute of limitations

27   will be tolled between the date of defendant’s signing of this

28   agreement and the filing commencing any such action; and

                                           9
     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 10 of 15 Page ID #:21



 1   (ii) defendant waives and gives up all defenses based on the statute

 2   of limitations, any claim of pre-indictment delay, or any speedy

 3   trial claim with respect to any such action, except to the extent

 4   that such defenses existed as of the date of defendant’s signing

 5   this agreement.

 6                          EFFECTIVE DATE OF AGREEMENT

 7        21.   This agreement is effective upon signature and execution

 8   of all required certifications by defendant, defendant’s counsel,

 9   and an Assistant United States Attorney.

10                               BREACH OF AGREEMENT

11        22.   Defendant agrees that if defendant, at any time after the

12   signature of this agreement and execution of all required

13   certifications by defendant, defendant’s counsel, and an Assistant

14   United States Attorney, knowingly violates or fails to perform any

15   of defendant’s obligations under this agreement (“a breach”), the

16   USAO may declare this agreement breached.        All of defendant’s

17   obligations are material, a single breach of this agreement is

18   sufficient for the USAO to declare a breach, and defendant shall not

19   be deemed to have cured a breach without the express agreement of

20   the USAO in writing.     If the USAO declares this agreement breached,

21   and the Court finds such a breach to have occurred, then: (a) if

22   defendant has previously entered a guilty plea pursuant to this

23   agreement, defendant will not be able to withdraw the guilty pleas,

24   (b) the USAO will be relieved of all its obligations under this

25   agreement, and (c) defendant will still be bound by defendant’s

26   obligations under this agreement.

27        23.   Following the Court’s finding of a knowing breach of this

28   agreement by defendant, should the USAO choose to pursue any charge

                                           10
     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 11 of 15 Page ID #:22



 1   that was either dismissed or not filed as a result of this

 2   agreement, then:

 3              a)    Defendant agrees that any applicable statute of

 4   limitations is tolled between the date of defendant’s signing of

 5   this agreement and the date the court finds that defendant has

 6   breached this agreement.

 7              b)    Defendant waives and gives up all defenses based on

 8   the statute of limitations, any claim of pre-indictment delay, or

 9   any speedy trial claim with respect to any such action, except to

10   the extent that such defenses existed as of the date of defendant’s

11   signing this agreement.

12              c)    Defendant agrees that: (i) any statements made by

13   defendant, under oath, at the guilty plea hearing (if such a hearing

14   occurred prior to the breach); (ii) the agreed to factual basis

15   statement in this agreement; and (iii) any evidence derived from

16   such statements, shall be admissible against defendant in any such

17   action against defendant, and defendant waives and gives up any

18   claim under the United States Constitution, any statute, Rule 410 of

19   the Federal Rules of Evidence, Rule 11(f) of the Federal Rules of

20   Criminal Procedure, or any other federal rule, that the statements

21   or any evidence derived from the statements should be suppressed or

22   are inadmissible.

23                    COURT AND PROBATION OFFICE NOT PARTIES

24        24.   Defendant understands that the Court and the United States

25   Probation Office are not parties to this agreement and need not

26   accept any of the USAO’s sentencing recommendations or the parties’

27   agreements to facts or sentencing factors.

28

                                           11
     Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 12 of 15 Page ID #:23



 1        25.     Defendant understands that both defendant and the USAO are

 2   free to: (a) supplement the facts by supplying relevant information

 3   to the United States Probation Office and the Court, (b) correct any

 4   and all factual misstatements relating to the Court’s Sentencing

 5   Guidelines calculations and determination of sentence, and (c) argue

 6   on appeal and collateral review that the Court’s Sentencing

 7   Guidelines calculations and the sentence it chooses to impose are

 8   not error, although each party agrees to maintain its view that the

 9   calculations in the plea agreement are consistent with the facts of

10   this case.    While this paragraph permits both the USAO and defendant

11   to submit full and complete factual information to the United States

12   Probation Office and the Court, even if that factual information may

13   be viewed as inconsistent with the facts agreed to in this

14   agreement, this paragraph does not affect defendant’s and the USAO’s

15   obligations not to contest the facts agreed to in this agreement.

16        26.     Defendant understands that even if the Court ignores any

17   sentencing recommendation, finds facts or reaches conclusions

18   different from those agreed to, and/or imposes any sentence up to

19   the maximum established by statute, defendant cannot, for that

20   reason, withdraw defendant’s guilty pleas, and defendant will remain

21   bound to fulfill all defendant’s obligations under this agreement.

22   Defendant understands that no one –- not the prosecutor, defendant’s

23   attorney, or the Court –- can make a binding prediction or promise

24   regarding the sentence defendant will receive, except that it will

25   be within the statutory maximum.

26                            NO ADDITIONAL AGREEMENTS

27        27.     Defendant understands that, except as set forth herein,

28   there are no promises, understandings, or agreements between the

                                           12
Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 13 of 15 Page ID #:24
Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 14 of 15 Page ID #:25
Case 2:21-cr-00368-DMG Document 6 Filed 08/13/21 Page 15 of 15 Page ID #:26
